    Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 1 of 8. PageID #: 415921



                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



     IN RE: NATIONAL PRESCRIPTION                       MDL No. 2804
           OPIATE LITIGATION

            This document relates to:                   Case No. 17-md-2804
    The County of Summit, Ohio, et al. v. Purdue
                Pharma L.P., et al.
              Case No. 18-op-45090                      Hon. Dan Aaron Polster



                  HENRY SCHEIN DEFENDANTS’ MOTIONS IN LIMINE

         Defendants Henry Schein, Inc. and Henry Schein Medical Systems, Inc. (together, “Henry

Schein Defendants”) hereby move the Court, prior to the commencement of trial, for an order

directing that Plaintiffs Summit County and Cuyahoga County, and their attorneys and witnesses,

not mention or bring before the jury panel or the jury, either directly or indirectly, upon voir dire,

opening or closing statements, interrogation of any witnesses, the offer or reading of any exhibit,

deposition, or other discovery response in the case, arguments or objections before the jury, or by

any other manner or means inform the jury or bring to the jury's attention any of the matters set

forth below, unless and until such matters have first been called to the Court's attention outside the

presence and hearing of the jury, and a favorable ruling received as to the admissibility thereof.

         The Henry Schein Defendants further move the Court to order attorneys for Plaintiffs to

inform and counsel their clients and witnesses not to volunteer, inject, disclose, state or mention

to the jury any of the matters set forth below until specifically questioned thereon after a prior

ruling by the Court. 1


1
 The Omnibus Memorandum of Law In Support Of All Track One Bellwether Trial Defendants’ Motions In Limine,
and the Memorandum of Law In Support Of Distributor Defendants’ Motions in Limine set forth the applicable and
     Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 2 of 8. PageID #: 415922



         The Henry Schein Defendants move for Orders in limine as to the following:


1.       [HS-1] References to the Henry Schein Defendants having engaged in any alleged
         activities with respect to Cuyahoga County.

         The Henry Schein Defendants are only named in the Summit County lawsuit. They are

not parties to the Cuyahoga County lawsuit. Because the Henry Schein Defendants are the only

family of defendants not named in both the Summit County and Cuyahoga County lawsuits,

Plaintiffs should be prohibited from referencing “Henry Schein,” “Schein,” “Distributor

Defendants,” or “Defendants” generally when offering evidence or otherwise referencing claims

brought or allegations asserted by Cuyahoga County. To permit otherwise would confuse the jury

and be unfairly prejudicial to the Henry Schein Defendants. See Fed. R. Evid. 403. Such

references also lack foundation. See Fed. R. Evid. 602.

         AGREED: _____              GRANTED: _____                      DENIED: ____

2.       [HS-2] References to Henry Schein Medical Systems, Inc. as having distributed any
         opioid medications into Summit County or otherwise caused or contributed to any
         alleged opioid epidemic.

         Henry Schein Medical Systems, Inc. (“HSMS”) is a medical technology company and does

not sell or distribute medications, whether opioids or otherwise. Plaintiff has developed no

evidence to the contrary. Accordingly, Plaintiff should be prohibited from referencing HSMS as

having distributed opioids generally or to Summit County specifically or causing or contributing

to any alleged opioid epidemic. The probative value of such references is contrary to the evidence,

lacks foundation, and would otherwise confuse the jury and unfairly prejudice HSMS. See Fed.

R. Evid. 403, 602.




controlling law governing motions in limine generally as well as particular points raised herein, and are incorporated
in full.


                                                          2
     Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 3 of 8. PageID #: 415923



         AGREED: _____          GRANTED: _____                 DENIED: ____


3.       [HS-3] References to sales or distribution of opioid medications to retail, chain,
         Internet pharmacies, or “pill mills.”

         The undisputed evidence shows that Henry Schein, Inc.’s (HSI) distribution of opioids in

Summit County was limited to individual prescribers (i.e., doctors and dentists). HSI did not

distribute opioid medications to chain or retail pharmacies (including Internet pharmacies).

Plaintiff, therefore, should be prohibited from referencing HSI, either individually or through use

of such collective terms as, “Defendants,” “Distributors,” or “Distributor Defendants” as having

distributed any opioids to any chain, retail, or Internet pharmacies. The probative value of such

references is contrary to the evidence, lacks foundation, and would otherwise confuse the jury and

unfairly prejudice Henry Schein, Inc. See Fed. R. Evid. 403, 602.

         AGREED: _____          GRANTED: _____                 DENIED: ____


4.       [HS-4] References to opioid medications distributed by Henry Schein, Inc. to Dr.
         Brian Heim.

         Plaintiff intends to offer evidence regarding HSI’s distribution of opioid medications to Dr.

Heim to support its public nuisance claim against HSI. Among other things, Plaintiff contends

HSI should not have distributed opioid medications to Dr. Heim because he had his medical license

suspended in 1998 following a plea deal (which subsequently was unconditionally reinstated by

the State of Ohio in 2005), and/or that HSI should not have distributed opioid medications to Dr.

Heim less than three weeks after he had been indicted in Ohio (although his medical license and

DEA registrations remained in full force and effect). Notably, Dr. Heim was neither indicted nor

convicted for diverting or otherwise misusing the pills distributed to him by HSI. Plaintiff should

be prohibited from referencing these transactions with Dr. Heim without presenting evidence that

the referenced opioid medications distributed by HSI were in fact diverted or otherwise used in a


                                                  3
     Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 4 of 8. PageID #: 415924



manner so as to substantially cause or contribute to the alleged public nuisance. Such evidence

otherwise is irrelevant, misleading and unfairly prejudicial. See Fed. R. Evid. 401, 403. Such

evidence also lacks foundation. See Fed. R. Evid. 602.

         AGREED: _____         GRANTED: _____                 DENIED: ____


5.       [HS-5] References that Henry Schein, Inc. should not have shipped opioid
         medications following Dr. Heim’s May 2012 indictment.

         Plaintiff intends to argue that any orders HSI shipped to Dr. Heim following his indictment

for destroying business records and drug trafficking of Adderall should not have been shipped and

were, according to Plaintiff’s counsel, “suspicious.” Plaintiff should be prohibited from making

such arguments or otherwise referencing this underlying indictment without first laying a

foundation that such information was reasonably available or accessible to HSI. Otherwise such

evidence, references, and contentions are misleading, lack foundation, and are unfairly prejudicial

to HSI and risk confusing and misleading the jury. See Fed. R. Evid. 401, 403, 602.

         AGREED: _____         GRANTED: _____                 DENIED: ____


6.       [HS-6] References to opioid medications distributed by Henry Schein, Inc. to Dr.
         Adolph Harper.

         Plaintiff also intends to offer evidence regarding HSI's distribution of opioid medications

to Dr. Harper to support its public nuisance claim against HSI. Plaintiff contends HSI distributed

thousands of opioid pills to Dr. Harper from at least 2003 to 2008. The evidence will show that

Dr. Harper was later indicted for illegally prescribing opioids in Summit County between 2009

and 2012, which is after HSI had discontinued distributing opioid medication to him. Notably, Dr.

Harper was neither indicted nor convicted for diverting or otherwise misusing the pills distributed

to him by HSI. Plaintiff also intends to introduce evidence that at least eight of Dr. Harper’s

patients died from overdose-related deaths during this 2009 – 2012 period and that Dr. Harper was


                                                  4
     Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 5 of 8. PageID #: 415925



sentenced to ten years in prison. Again, these events took place after HSI had discontinued

distributing medications to Dr. Harper. Because Plaintiff cannot show that Dr. Harper diverted

any of the opioid pills distributed to him by HSI, or furnished such pills to the referenced deceased

patients, and because the conduct for which Dr. Harper was indicted and convicted involved the

unlawful dissemination of prescriptions (not pills), Plaintiff should be prohibited from referencing

HSI's distribution of opioid medications to Dr. Harper. Such evidence is irrelevant, misleading,

and unfairly prejudicial. See Fed. R. Evid. 401, 403. Such evidence also lacks foundation. See

Fed. R. Evid. 602.

         AGREED: _____         GRANTED: _____                 DENIED: ____


7.       [HS-7] References to purported inadequacies regarding Henry Schein, Inc.’s
         Suspicious Order Monitoring System without first identifying whether any orders
         that HSI sold into Summit County were diverted.

         Plaintiff intends to offer evidence regarding purported deficiencies with respect to HSI's

Suspicious Order Monitoring System. Plaintiff should be prohibited from offering such evidence

absent an initial showing that any of the opioid medications distributed by HSI into Summit County

were diverted, or otherwise shown to have substantially caused or contributed to any public

nuisance in Summit County. Such evidence lacks foundation and is otherwise irrelevant and

unfairly prejudicial. See Fed. R. Evid. 401, 403, 602.

         AGREED: _____         GRANTED: _____                 DENIED: ____


8.       [HS-8] References to alleged opioid medications distributed by Henry Schein, Inc. to
         locations outside Summit County.

         Plaintiff should be prohibited from making references or otherwise eliciting witness

testimony that opioid medications that HSI may have distributed to locations outside of Summit

County “migrated” or otherwise found their way into Summit County. Plaintiff possesses no



                                                 5
     Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 6 of 8. PageID #: 415926



evidence that any single pill that HSI distributed or otherwise delivered to a customer outside of

Summit County was later re-shipped to and diverted within Summit County. Permitting Plaintiff

(or any of its witnesses) to make such reference lacks foundation and is otherwise unfairly

prejudicial to HSI. See Fed. R. Evid. 401, 403, 602.

         AGREED: _____          GRANTED: _____                DENIED: ____


9.       [HS-9] References to DEA fines, investigations, or admonitions concerning Henry
         Schein, Inc.’s distribution of opioids to locations other than those in Summit County.

         From Plaintiff’s exhibit list it is apparent that it intends to offer testimony or otherwise

reference in front of the jury certain fines imposed by other states regarding HSI's distribution of

opioid medications in those states. Notably, any such isolated incidents did not involve in any

way HSI's distribution of opioids into Ohio generally, or Summit County specifically.

Accordingly, any such evidence or references are irrelevant to whether or not HSI's conduct was

a substantial factor in creating, or maintaining a public nuisance in Summit County, and is

otherwise unfairly prejudicial to HSI. See Fed. R. Evid. 401, 403.

         AGREED: _____          GRANTED: _____                DENIED: ____


10.      [HS-10] References to a purported 1998 cease and desist letter supposedly sent by
         Ohio Board of Pharmacy to Henry Schein, Inc.

         According to Plaintiff’s exhibits, it intends to offer into evidence a set of Ohio Board of

Pharmacy meeting minutes from November 1998 whereby mention was made regarding the

issuance of a cease and desist letter to Henry Schein, Inc. regarding the “sale of dangerous drugs

to persons and/or facilities which are not licensed by the Board nor otherwise authorized to possess

dangerous drugs.” As an initial matter, there is no evidence that any such letter was actually sent

to or received by HSI. Furthermore, the minutes reference “dangerous drugs” and make no

mention of whether the subject drugs consisted of or included opioids, let alone to whom the drugs


                                                  6
  Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 7 of 8. PageID #: 415927



were sold or in what quantity (and/or whether the drugs were even sent into Summit County).

Finally, the referenced “letter” is from 1998, which predates the relevant scope of Plaintiff’s

claims. As such, Plaintiff should be prohibited from offering these meeting minutes into evidence

or otherwise referencing any “cease and desist letter” in the presence of the jury. Such purported

evidence is irrelevant, misleading, confusing to the jury, lacks foundation, and is unfairly

prejudicial. See Fed. R. Evid. 401, 403, 602.

       AGREED: _____          GRANTED: _____                DENIED: ____


11.    [HS-11] References to alleged conduct supportive of Plaintiff’s conspiracy claim,
       which took place, if at all, prior to May 18, 2014.

       Plaintiff has acknowledged that its conspiracy claim against the Henry Schein Defendants

based on their alleged conduct in creating a public nuisance is governed by a four (4) year statute

of limitations. Accordingly, Plaintiff should be prohibited from referencing or introducing

evidence in support of its conspiracy claim, which relates to or consists of conduct allegedly

undertaken by either of the Henry Schein Defendants prior to May 18, 2014, which is four years

prior to when Plaintiff added the Henry Schein Defendants to the lawsuit and asserted claims

against them. See Fed. R. Evid. 401, 403.

       AGREED: _____          GRANTED: _____                DENIED: ____


12.    [HS-12] References to Henry Schein Animal Health, which is not a named party to
       Plaintiff’s lawsuit.

       Plaintiff sued two Henry Schein entities – HSI and HSMS. Plaintiff should be prohibited

from referencing or introducing evidence pertaining to Henry Schein Animal Health, which is an

animal/veterinary healthcare company, a separate legal entity, and one in which Henry Schein, Inc.

no longer holds an interest. Offering such evidence is irrelevant as to whether or not HSI or HSMS

substantially caused or contributed to the alleged public nuisance in Summit County. See Fed. R.


                                                7
  Case: 1:17-md-02804-DAP Doc #: 2645 Filed: 09/25/19 8 of 8. PageID #: 415928



Evid. 401. Such evidence also should be excluded because it poses a substantial risk of confusing

the jury and unfairly prejudicing HSI and HSMS. See Fed. R. Evid. 403.

       AGREED: _____         GRANTED: _____                DENIED: ____



Dated: September 25, 2019

                                                    Respectfully Submitted,


                                                    /s/ John P. McDonald
                                                    John P. McDonald
                                                    C. Scott Jones
                                                    Lauren M. Fincher
                                                    Brandan J. Montminy
                                                    LOCKE LORD LLP
                                                    2200 Ross Avenue, Suite 2800
                                                    Dallas, TX 75201
                                                    Tel: (214) 740-8000
                                                    Fax: (214) 756-8758
                                                    jpmcdonald@lockelord.com
                                                    sjones@lockelord.com
                                                    lfincher@lockelord.com
                                                    brandan.montminy@lockelord.com

                                                    Counsel for Henry Schein, Inc. and Henry
                                                    Schein Medical Systems, Inc.

                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served via the Court’s ECF system to all

counsel of record.


                                                    /s/ John P. McDonald
                                                    John P. McDonald




                                               8
